Citation Nr: 0826555	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-38 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's Substantive Appeal of the 
administrative decision dated November 2003 was timely 
submitted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The appellant had active service from March 1976 to October 
1979.  His discharge was under other than honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The appellant did not submit a Substantive Appeal within one 
year of notice of the decision he wished to appeal, or within 
60 days of the mailing of the Statement of the Case. 


CONCLUSION OF LAW

The appellant's Substantive Appeal of the administrative 
decision dated November 2003 was not submitted in a timely 
manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.303, 20.305 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
appellant's Substantive Appeal pertaining to a November 2003 
administrative decision of the RO that the character of the 
appellant's discharge was a bar to entitlement to VA 
benefits.  The facts as to the date of receipt of the 
Substantive Appeal are not in dispute.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

Nonetheless, the December 2003 notification letter of the 
November 2003 administrative decision notified the appellant 
of his appellate rights.  The December 2003 letter that 
accompanied the Statement of the Case informed the appellant 
that he must submit a Substantive Appeal in order to complete 
the his appeal, and it provided the time limits for 
submitting the Substantive Appeal.  A March 2005 letter 
informed him he had not complied with these time limits and 
told him how he could appeal the determination that his 
appeal was untimely.  Additionally, a March 2005 Statement of 
the Case told him why his February 2005 VA Form 9 was not 
timely filed.  As this appeal requires a strictly legal 
determination, there is no reasonable possibility that 
further notification or assistance to the appellant would aid 
in substantiating his claim; a remand for such development 
is, therefore, not warranted.  38 U.S.C.A. § 5103A.  The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record and when it was received. 

The appellant contends that he submitted his Substantive 
Appeal within 60 days of the receipt of his Statement of the 
Case.  He argues that although his statement of the case was 
dated December 3, 2004, the postmark on the envelope shows 
that it was not actually mailed until December 8, 2004.  The 
appellant notes that he signed and dated his substantive 
appeal on February 8, 2005, which he believes was exactly 60 
days after his Statement of the Case was mailed.  Although 
his appeal was postmarked February 9, 2005, the appellant 
further notes that he is incarcerated, and has provided case 
law that holds a letter mailed from prison is presumed to be 
mailed the day it is turned over to the authorities to be 
mailed and not the date it is postmarked.  

The facts in this case are not in dispute.  The RO, in an 
administrative decision dated November 24, 2003, determined 
that the character of the appellant's discharge was a bar to 
his request for VA benefits.  The appellant was notified of 
this decision in a letter dated December 2, 2003.  

The appellant submitted a Notice of Disagreement with the 
November 2003 administrative decision in January 2004.  

A Statement of the Case was prepared for the appellant.  The 
date of the Statement of the Case is December 2, 2004.  The 
cover letter that accompanied the Statement of the Case is 
dated December 3, 2004.  The appellant has provided a 
photocopy of what he states is the envelope used to mail the 
Statement of the Case, which shows a postmark dated December 
8, 2004.  

The appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, which he signed February 8, 2005.  The 
envelope used to mail this appeal is postmarked February 9, 
2005.  The VA Form 9 is date stamped as received on February 
11, 2005.  

The applicable laws and regulations state that an appeal 
consists of a timely filed Notice of Disagreement in writing, 
and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

The Substantive Appeal must be filed within 60 days after 
mailing of the Statement of the Case, or within the remainder 
of the one year period from the mailing of notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing of the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(b).  Extensions of time for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303.

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this five day period, Saturdays, 
Sundays, and legal holidays will be excluded.  38 C.F.R. § 
20.305(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b). 

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101. 

In the current appeal, the 60 day period from the mailing of 
the Statement of the Case clearly ends later than the one 
year period from the date of notification of the decision.  
Moreover, there is no evidence or contention that the veteran 
requested an extension of time in which to submit his 
Substantive Appeal.  Therefore, the sole question that must 
be determined by the Board is whether or not the veteran 
submitted his Substantive Appeal within 60 days of the 
mailing of the Statement of the Case.  

After a review of the record and careful consideration of the 
applicable laws and regulations, the Board finds that the 
veteran did not submit his Substantive Appeal within 60 days 
of the mailing of the Statement of the Case.  

By regulation, the date of the mailing of the Statement of 
the Case is presumed to be the same as the date of the 
Statement of the Case.  The cover letter for the Statement of 
the Case is dated December 3, 2004.  The veteran had 60 days 
from this date in which to submit his Substantive Appeal.  
The earliest possible date for the mailing of the Substantive 
Appeal would be February 8, 2005, which was the date it was 
signed by the veteran.  The postmark of the envelope is 
February 9, 2005.  Either date is well beyond the 60 day 
period from December 3, 2004 that is mandated by regulation 
and must be considered untimely.  38 C.F.R. § 20.302(b).  

The veteran contends that his Substantive Appeal should have 
been considered mailed the moment he delivered it to prison 
authorities to be forwarded to the RO.  He cites to Houston 
v. Lack, 487 U.S. 266 (1988) in support of this mailbox rule.  
That case involved the timeliness of the filing of a petition 
for habeas corpus.  

The Court does not appear to have considered whether or not 
the rule noted in Houston applies to Substantive Appeal of a 
RO decision.  However, in Rios v. Nicholson, 20 Vet. App. 104 
(2006), the Court held that the mailbox rule did not apply to 
a notice of an appeal of a Board decision on the basis that 
the provisions of the statute that outlined what would be 
considered a timely notice of appeal did not allow for 
application of the common law mailbox rule.  The Board notes 
that similarly, the provisions of the 38 U.S.C.A. 
§ 7105(d)(3) do not make mention of the mailbox rule.  
However, as will be demonstrated, whether or not the mailbox 
rule is applied in this case does not affect the outcome of 
the appeal.  

The appellant also argues that the postmark of the envelope 
used to mail his Statement of the Case is dated December 8, 
2004, and that this should be considered the beginning of the 
60 day period allowed to submit the Substantive Appeal.  The 
Board notes that it is bound by the regulation that states 
the date of the Statement of the Case must be presumed to be 
the date is was mailed.  38 C.F.R. § 20.302(b).  However, 
even the use of the December 8, 2004 date does not affect the 
outcome of this appeal.  

If December 8, 2004 is used as the date of mailing of the 
Statement of the Case and February 8, 2005 is used as the 
date of the mailing of the Substantive Appeal, the first day 
of the 60 day period would be December 9, 2004.  A review of 
the 2004 and 2005 calendars shows that the 60 day period 
would then end on February 6, 2005.  As this date fell on a 
Sunday, the period is extended to the next work day, which 
was Monday, February 7, 2005.  This Monday was not a legal 
holiday.  Therefore, the 60 day period in which to mail the 
Substantive Appeal ended the day before the appellant signed 
the appeal and presumably gave it to prison authorities to be 
mailed on February 8, 2005.  Even if the dates are 
interpreted in the manner that the appellant desires, he 
still did not submit his Substantive Appeal in a timely 
manner.  


ORDER

The appellant's Substantive Appeal of the administrative 
decision dated November 2003 was not timely submitted, and 
his appeal is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


